Exhibit 10.2

 

LOGO [g643079g94u23.jpg]

Eric B. Miller

Executive Vice President

General Counsel

Chief Risk Officer

December 13, 2013

Mr. Dennis J. Shaughnessy

FTI Consulting, Inc.

777 S. Flagler Drive

Suite 1500 – West Tower

West Palm Beach, FL 33401

Dear Dennis:

Reference is made to the Employment Agreement dated September 20, 2004, as
amended by Amendment No. 1 dated April 23, 2007, Amendment No. 2 dated
December 31, 2008, Amendment No. 3 dated January 2, 2009, Amendment No. 4 dated
June 2, 2010, Amendment No. 5 dated March 8, 2011 and Amendment No. 6 dated
December 13, 2011 (collectively, the Employment Agreement”), between you, Dennis
J. Shaughnessy (the “Executive”), and FTI Consulting, Inc. (the “Company”),
which sets forth the terms and conditions of your employment with the Company.

In order to implement an orderly transition, at the request of the Board of
Directors of the Company, the Executive and the Company hereby amend and modify
the Employment Agreement to (i) accelerate the expiration of the Employment Term
thereof and (ii) set forth the Executive’s intentions and agreements with
respect to other positions that he holds with the Company and certain affiliates
of the Company, in accordance with this Amendment No. 7 to the Employment
Agreement dated December 13, 2013 (this “Amendment”), as follows:

 

  1. Employment Term. Section 2(a) of the Employment Agreement is hereby amended
and restated in its entirety as follows:

“(a) Employment Term. Executive’s full-time employment under the Employment
Agreement will begin as of October 8, 2004 (the “Effective Date”) and continue
for a term ending effective as at 5:00 p.m. (Eastern Daylight Time) on
December 17, 2013 (the “Expiration Time”) or such earlier date as Executive’s
employment terminates under Section 9 of the Employment Agreement (the
“Employment Term”).

For the avoidance of doubt, the Transition Period (as defined in your Employment
Agreement) will commence at the Expiration Time, and Sections 6(a) and
10(b)(vii) concerning benefits continuation shall remain in full force and
effect in accordance with their terms.

2 Hamill Road | North Building | Baltimore, MD 21210

T: 410 951 4827 | fticonsulting.com | eric.miller@fticonsulting.com

EXECUTION VERSION



--------------------------------------------------------------------------------

  2. Retention Award. The Company hereby waives and forever releases the
obligations of the Executive pursuant to the Employment Agreement, to repay to
the Company a pro rata portion of the Retention Award upon termination by the
Executive without Good Reason.

 

  3. Termination by Executive for Good Reason. The Executive hereby acknowledges
and agrees that the modification of the Employment Term pursuant to Paragraph 1
of this Amendment shall not constitute the resignation by the Executive for Good
Reason.

 

  4. Resignation as Member of Board of Directors of the Company/Certain
Transition Matters. Effective as at the Expiration Time, the Executive hereby
resigns and shall immediately no longer hold the position as a director on the
Board of Directors (the “Board”) of the Company without the need for further
action. The Executive acknowledges that the decision to resign as a director of
the Company is the Executive’s unilateral decision and that the Executive has no
disagreements with the Board or the Company. The Executive agrees to promptly
execute and deliver all other documents and instruments deemed by the Company to
be required, necessary or appropriate to evidence Executive’s decision and
resignation as a director of the Company. The Executive shall retain his e-mail
address, cell phone number, laptop and PDA throughout the Transition Period, and
shall be entitled to the use of an office, upon request, as well as secretarial
and administrative support with respect to his service during the Transition
Period. During the Transition Period, the Executive shall not be assigned to any
office outside of the State of Florida for payroll or any other administrative
purpose.

 

  5. Resignation as Officer, Director or Manager of Affiliates of the Company.
Effective as at the Expiration Time, Executive hereby resigns and shall
immediately no longer hold any position as an officer, director and manager of
any affiliates of the Company with which the Executive holds any such positions,
and the Executive hereby agrees to promptly execute and deliver all other
documents and instruments deemed by the Company to be required, necessary or
appropriate to evidence Executive’s resignation as an officer, director and
manager of such affiliates of the Company.

 

  6.

Code Section 409A. As a result of the application of Code Section 409A (as
defined in the Employment Agreement), the Executive and the Company have agreed,
pursuant to Section 22(b) of the Employment Agreement, to delay the payment of
the Transition Payments until the date that is the earlier of (i) the expiration
of the six (6) month period measured from the Expiration Time and (ii) the date
of the Executive’s death (the earlier of the foregoing, the “Delayed

 

EXECUTION VERSION       LOGO [g643079g94u23.jpg]



--------------------------------------------------------------------------------

  Date”). Accordingly, upon the Delayed Date, the Company shall pay the
Executive (or the Executive’s beneficiaries or estate, if applicable) the unpaid
Transition Period payments from the Expiration Date through the Delayed Date.
For the avoidance of doubt, the initial Transition Period payment shall be equal
to the sum of $475,000 plus an amount equal to Base Salary for a two week
period, less applicable withholdings. All remaining payments shall continue to
be made pursuant to the terms of the Employment Agreement.

 

  7. Affirmation. This Amendment is to be read and construed with the Employment
Agreement as constituting one and the same Employment Agreement. Except as
specifically amended or modified by this Amendment, all provisions, terms and
conditions of the Employment Agreement shall remain in full force and effect.

 

  8. Defined Terms. All terms not herein defined shall have the meanings
ascribed to them in the Employment Agreement.

 

  9. Acknowledgement. The Executive hereby acknowledges and agrees that this
Amendment is a full and accurate statement of the agreement between the parties.

 

  10. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement and shall become effective when a
counterpart has been signed by each of the parties hereto and delivered to the
other. Electronic signatures shall be deemed original signatures for all
purposes.

Very truly yours,

 

/s/ Eric B. Miller

Eric B. Miller

Executive Vice President, General Counsel

and Chief Risk Officer

The above terms and conditions accurately reflect my understanding of the terms
and conditions of the amendment to my Employment Agreement with the Company, and
I hereby confirm my agreement to the same.

 

/s/ Dennis J. Shaughnessy

Dennis J. Shaughnessy Date: 12/13/13

 

EXECUTION VERSION       LOGO [g643079g94u23.jpg]